Citation Nr: 0306210	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left arm 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision that denied service connection 
for residuals of back, neck, and left arm injuries.


FINDINGS OF FACT

1.  The veteran's current back disorder, diagnosed as 
degenerative disc and joint disease of the lumbar spine, 
began many years after service and was not caused by any 
incident of service.

2.  The veteran's current neck disorder, diagnosed as 
degenerative disc and joint disease of the cervical spine, 
began many years after service and was not caused by any 
incident of service.

3.  A left arm injury in service was acute and transitory and 
resolved without residuals, and the veteran does not 
currently have a left arm disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  A claimed left arm disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from July 1957 
to July 1960.  The service medical records show that at the 
entrance examination, performed in June 1957, there were 
essentially normal findings throughout.  In November 1959, 
the veteran sought treatment for an injury to his coccyx.  
Physical examination revealed slight to moderate tenderness 
to the upper coccyx.  It also noted that there was probably 
no fracture, and that the condition may be an early cyst 
formation.  The treating physician recommended frequent hot 
soaks and minimal sitting.  The veteran was instructed to 
return if the problem persisted longer than one week.  No 
follow-up treatment was indicated.  In January 1960, the 
veteran slipped and fell on his left forearm, causing injury.  
The veteran was hospitalized for a possible fracture of the 
left elbow.  X-ray examination of the left arm revealed 
swelling, but no fracture.  The veteran remained hospitalized 
for nearly a month, during which time he was also diagnosed 
with and treated for laryngitis.  The left arm was reported 
to be essentially asymptomatic with a full range of motion.  
The veteran's service separation examination in July 1960 
noted normal findings concerning the spine, neck, and upper 
extremities.  A report of medical history, completed for this 
examination, was silent as to spine, neck, or left arm 
problems.  

Medical treatment reports, dated from 1976 to 1979, were 
received from the Yale New Haven Hospital.  An August 1976 
treatment report noted the veteran's history of back strain 
occurring several days earlier.  Physical examination 
revealed some muscle tenderness, with no neurological 
deficits.  

A May 1983 treatment report from the Community Health Care 
Center Plan noted the veteran's complaints of left wrist pain 
after striking his left hand against his car.  The report 
noted an impression of possible tendonitis.  A treatment 
report, dated in July 1985, noted the veteran's complaints of 
right shoulder and low back pain.  Range of motion testing of 
the back was normal.  X-ray examination of the lumbar spine 
revealed an impression of levoscoliosis, upper lumbar and 
lower thoracic spine with degenerative changes to include 
disc space narrowing at L1-L3.  A March 1989 treatment report 
noted the veteran's complaints of neck pain, with pain 
radiating down the left arm, following an 18-hour airplane 
flight.  X-rays revealed degenerative disc disease of the 
cervical spine with bilateral spur encroachment.  In May 
1993, the veteran complained of back pain and hematuria.  In 
December 1993, he complained of sharp pain in the side of the 
neck and an upper respiratory infection.  

In June 1996, the veteran filed a claim seeking service 
connection for injuries to the back, neck, and left elbow.  
In a statement in February 1997, the veteran indicated that 
he injured his back in November 1959.  He also indicated that 
he injured his back, neck, and left arm in a fall occurring 
in January 1960.

In August 1997, the veteran submitted several lay statements 
from friends and family members in support of his claim.  The 
statements refer to the veteran's history of back, neck and 
left arm pain since service.  A statement from the veteran's 
former spouse, dated in August 1997, noted that he had called 
off a trip to New York due to back pain in December 1960.  
Statements from the veteran's children, dated in August 1997, 
noted the veteran's complaints of back and neck pain which 
the veteran attributed to in-service injuries.

X-ray examination of the cervical spine, performed in 
September 1996, revealed degenerative changes within 
multilevel discogenic disease and foraminal encroachment.  X-
ray examination of the lumbar spine, performed in September 
1996, revealed multilevel discogenic disease most prominent 
in the upper lumbar region.  

In March 2001, a VA examination for the spine and joints was 
conducted.  The veteran gave a history of having injured his 
back and neck in two falls during service.  The veteran also 
reported that his left arm did not bother him anymore.  He 
related that after service he owned and operated an alarm 
company for approximately twenty years.  Examination of the 
left shoulder and elbow revealed a full range of motion.  
Following physical examination and X-rays of the neck and low 
back, the current diagnoses were degenerative disc and joint 
disease of the cervical spine and lumbar spine.  

In June 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In October 2002, the veteran's claims folder and medical 
records were reviewed by a VA doctor.  The doctor noted the 
history of service injuries to the coccyx and left arm.  It 
was noted that the coccyx injury in service is not a spinal 
injury.  It was noted that the service medical records were 
silent as to any neck injury.  The doctor noted that there 
was no follow-up treatment for the service injuries, that 
they were not shown on the service separation examination, 
and that there was no post-service medical evidence of 
ongoing residuals.  The VA examiner could not find any nexus 
or link between the veteran's current back and neck disorders 
and his active duty.  

CT scans of the low back in July and December 2002 showed 
disc disease.

II.  Analysis

The veteran contends that service connection is warranted for 
back, neck, and left arm disorders.  Through correspondence, 
rating decisions, the statement of the case, and supplemental 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim.  
Pertinent records have been obtained, and a VA examination 
and medical opinion have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  Back Disorder

The veteran is seeking service connection for residuals of a 
back injury.   His service medical records reveal a single 
incident of treatment for slight to moderate tenderness to 
the coccyx area (tailbone) in 1959.  No follow-up treatment 
for this condition is noted.  The service separation 
examination in 1960 noted that the spine was normal.  

Following service, the first objective evidence of a back 
disorder is a 1976 treatment report noting the veteran's 
history of back strain occurring several days earlier.  
Thereafter, the next treatment for back pain is not seen 
until the 1980s.  On the 2001 VA examination, the veteran's 
back disorder was diagnosed as degenerative disc and joint 
disease of the lumbar spine. 

Although the Board accepts that the veteran injured his 
coccyx in service, the evidence of record indicates that this 
condition was acute and transitory, and healed without 
residuals.  As noted on the 2002 VA medical review of the 
records, no follow-up treatment for this condition was 
indicated, and the separation examination was negative as to 
findings of a back disorder.  There is also no post- service 
medical evidence showing any continuity of symptomatology 
suggestive of an ongoing back disorder from service.  In this 
regard, the first post service treatment for a back disorder 
is not shown until 16 years after active duty, and such post-
service episode began several days earlier.

Through various lay statements, from the veteran and others, 
the veteran has alleged ongoing back pain following an in-
service injury.   Despite their contentions, these 
individuals, as layman, have no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current back disorder, diagnosed as degenerative 
disc and joint disease of the lumbar spine, began many years 
after his active duty and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Neck Disorder

The veteran is claiming service connection for a neck 
disorder.  He attributes this condition to a fall in service.  
His service medical records from his 1957-1960 active duty do 
not show injury or disease involving his neck.  The service 
separation examination noted that the neck and spine were 
normal.  

Following the veteran's service, the first medical evidence 
of a neck disorder is dated in 1989, over 28 years after 
active duty.  The 1989 treatment report noted the veteran's 
complaints of neck pain, following an 18-hour airplane 
flight.  Examination of the neck at that time revealed 
degenerative disc disease of the cervical spine.  The recent 
VA examination in 2001 diagnosed the condition as 
degenerative disc and joint disease of the cervical spine.

The evidence shows that the veteran's neck disorder, 
diagnosed as degenerative disc and joint disease of the 
cervical spine, was not present during service.  After 
reviewing the veteran's claims file, the VA doctor in 2002 
noted that he was unable to find documentation of a neck 
disorder during service, and no link was established between 
the current condition in service.  

Through various lay statements, from the veteran and others, 
the veteran has alleged ongoing neck pain following an in-
service injury.   Despite their contentions, these 
individuals, as layman, have no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current neck disorder began many years after his 
active duty and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a  neck disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Left Arm Disorder

The veteran is seeking service connection for an residuals of 
an injury to the left arm.  His service medical records 
reveal treatment for a contusion to the left elbow in 1960; 
X-rays were negative for fracture; and eventually his left 
arm was reported to be essentially asymptomatic with a full 
range of motion.  No follow up treatment for a left arm 
disorder was indicated.  The veteran's service separation 
examination later in 1960 noted normal findings regarding the 
upper extremities.  

There is no post-service medical evidence showing any 
continuity of symptomatology suggestive of an ongoing left 
arm disorder.  In fact, the post-service medical evidence is 
silent as to any left arm disorder.  On the 2001 VA 
examination, the veteran reported that his left arm does not 
bother him anymore.  There is no competent medical evidence 
demonstrating that the veteran currently has residuals of an 
in-service left arm injury.  The 2002 VA medical review of 
records found no link between service and any current left 
arm problem.  

One requirement for service connection is competent evidence 
of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of 
competent evidence of current left arm disorder, there is no 
basis for establishing service connection for this condition.  
The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a left arm disorder is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

